FRANKLIN TEMPLETON INVESTMENTS ONE FRANKLIN PARKWAY SAN MATEO, CA 94403-1906 September 30, 2013 Filed Via EDGAR (CIK #0001535538) Securities and Exchange Commission treet, NE Washington, D.C. 20549 RE: Franklin Alternative Strategies Funds (Registrant) File No. 811-22641 Ladies and Gentlemen: On behalf of the above-referenced Registrant, submitted herewith for filing is Amendment No. 8 to the Registrant's Registration Statement under the Investment Company Act of 1940 (the 1940 Act). Shares of the Registrant may be purchased only in private placement transactions. This Amendment has been filed pursuant to Rule 8b-16 under the 1940 Act. Sincerely yours, FRANKLIN ALTERNATIVE STRATEGIES FUNDS /s/STEVEN J. GRAY Steven J. Gray Vice President and Secretary SJG:dac
